Citation Nr: 1750508	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 248A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Kuczynski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 2006 to September 2007.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In June 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the June 2017 hearing, the Veteran testified that he receives treatment from Dr. J.M. (initials used to protect privacy) through the VA Choice Program.  However, the evidence does not include records from that health care provider.  Thus, the AOJ should attempt to obtain such records.

The Veteran also testified in June 2017 that he had applied for disability benefits from the Social Security Administration (SSA).  The claims file does not include a copy of the SSA decision or the records on which it was based.  Therefore, the AOJ should also attempt to secure any SSA records.

In addition, the Veteran testified that he received an Article 15 in service and had requested a transfer from his unit.  The available service personnel records do not document an Article 15 or a transfer request.  Thus, on remand, the AOJ should ensure that the Veteran's complete service personnel records are associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a notice letter in connection with his claim for service connection for an acquired psychiatric disorder, to include PTSD.  The letter should: (1) inform him of the information and evidence that is necessary to substantiate the claim, (2) inform him about the information and evidence that VA will seek to provide, and, (3) inform him about the information and evidence that he is expected to provide.

This letter should be compliant with 38 C.F.R. § 3.304(f), advising the Veteran of specific examples of alternative forms of evidence to corroborate an in-service assault and that behavioral changes may constitute credible supporting evidence of such a stressor.  

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for psychiatric symptoms.  A specific request should be made for treatment records from J. M., a Choice Program psychiatrist (identified in the June 2017 hearing transcript pg. 13).  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records, to include any records dated from January 2012 to the present.

3.  The AOJ should obtain a copy of any decision to grant or deny Social Security Administration (SSA) disability benefits to the Veteran and the records upon which that decision was based and associate them with the claims file. 

If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

4.  The AOJ should ensure that the Veteran's complete service personnel records have been obtained and associated with the claims file, to include any documentation of an Article 15 or a transfer request.

5.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders. 

For any diagnosis identified other than PTSD, the examiner should indicate whether it is at least as likely as not that that the disorder is related to the Veteran's military service.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any personal assault that he or she determines to have occurred in service may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD. 

The examiner should comment on whether the Veteran exhibited any behavioral changes during service that are reflective of the occurrence of an in-service physical assault.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.

If there is a verified stressor or if the examiner determines that a personal assault occurred in service, he or she should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including personal assault if found.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

7.  After completing the above actions, the case should be readjudicated by the AOJ on the basis of additional evidence.   If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




